*290Curia per
Johnson J.
If the obligee of a bond by his own act puts it out of the power of the obligor, to perform the condition of the bond, it is very clear that it is a good legal excuse for not having performed it. Co. Lit. 206. b. Com. dig. condition, L. 6. It is in conformity with the cardinal principle, that no one shall take advantage of his own wrong.
The undertaking of the defendant, was to make a title to the plaintiff corresponding with the description of the land, in the deed executed by Burdine to Rutledge ; access to this deed was therefore indispensably necessary to the defendant, and this the plaintiff, through the agency of his son prevented, by suppressing the truth, with the avowed object of preventing the performance of the condition, and if this was done before the condition of the bond was broken, the plaintiff is not entitled to recover a farthing. If afterwards, the damages ought to have been merely nominal, for such a fraud ought not to meet with any countenance»
Motion granted.